Russell, C. J.
1. Under section 17 of the bankruptcy act of 1898, as amended by the act of Congress of February 5, 1903, a discharge in bankruptcy releases a bankrupt from all his provable debts except certain classes stated therein, among which are “liabilities for obtaining property by false pretenses oi false representations, or for wilful and malicious injuries to the person or property of another, or . . created by his fraud, embezzlement, misappropriation, or defalcation while acting as an officer or in any fiduciary capacity.”
2. Even though the defendant collected his wages after he had assigned them, and conceding that the assignment was valid, the debt arising against him as a result of his collection of the money did not fall within any of the exceptions stated in the 17th section of the bank*691ruptcy act, it not appearing that he stood in any fiduciary relation to the plaintiff, or that he used any false pretense or representation to obtain the money. Judgment reversed.
Decided January 27, 1916.
Rehearing denied February 28, 1916.
Complaint; from municipal court of Atlanta. April 10, 1915.
Munday & Cornwell, for plaintiff in error.
Lowndes Calhoun, contra.